Citation Nr: 0015397	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  95-14 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for an eye disability 
manifested by floaters.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1973 to 
November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision in which 
the RO granted service connection for gastroesophageal 
reflux, rated 30 percent disabling, and denied service 
connection for an eye disorder manifested by floaters, 
bilateral hearing loss and an enlarged prostate.  The veteran 
appealed the denial of service connection for an eye disorder 
manifested by floaters; a statement of the case was issued 
and a timely substantive appeal was received.


FINDING OF FACT

There is no medical evidence of current eye disability 
manifested by, or associated with, floaters.


CONCLUSION OF LAW

The veteran's has not presented a well-grounded claim of 
entitlement to service connection for an eye disability 
manifested by floaters.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for an eye disability manifested by floaters as 
this condition first began in service.  He maintains that he 
was told that the floater may enlarge and become a greater 
problem.

In order to establish service connection for a disability, 
there must be evidence that such disability is due to disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).

The threshold question in this case is whether the veteran 
has presented a well-grounded claim of service connection for 
an eye disability manifested by floaters.  A well-grounded 
claim is one that is plausible.  38 U.S.C.A. § 5107; Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Id.  A well-
grounded claim requires more than an allegation; the claimant 
must submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995

Alternatively, a claim may be established as well grounded 
under the provisions of 38 C.F.R. § 3.303 (1999).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Following a review of the entire claims folder, the Board 
finds that the veteran has not presented a well-grounded 
claim for service connection for an eye disability manifested 
by floaters.

A vitreous floater has been described as a "bit of optical 
debris (as a dead cell or cell fragment) in the vitreous 
humor or lens that may be perceived as a spot before the 
eye."  WEBSTER'S MEDICAL DESK DICTIONARY 246 (1986);  Nix v. 
Brown, 4 Vet. App. 462, 464 (1993).

A review of the veteran's service medical records show that 
the veteran was noted to have a vitreal floater in service in 
September 1992.  Examination at that time was otherwise 
normal without any evidence of vitreal debris or holes or 
tears in the retinas, and there were no follow-ups.  On 
discharge examination in July 1993, it was indicated that the 
veteran had worn glassed since childhood for decreased visual 
acuity, and that he had been treated for a floater of the 
right eye.

On VA visual examination in January 1994, the veteran was 
found to have myopic astigmatism and a floater in the right 
eye.  The veteran had full extraocular movements and his 
cornea was clear.

The veteran has also submitted private medical evidence 
consisting of treatment records from Dr. Stephen R. Rollins 
dated in January 1995.  Dr. Rollins noted that the veteran 
had a floater and was inquiring as to whether it could get 
larger.  Following examination, the veteran was diagnosed 
with myopia.  In the diagnostic impression section of the 
treatment record, Dr. Rollins noted that "floaters are 
physiologically normal."  No eye disability other than 
myopia was diagnosed.

After reviewing the medical evidence, the Board must conclude 
that there is no medical diagnosis of current eye disability 
manifested by or associated with the veteran's floater in the 
right eye.  A threshold requirement for a well-grounded claim 
is a medical diagnosis of current chronic disability.  While 
the record includes a medical diagnoses of myopia and myopic 
stigmatism, the Board notes that congenital or developmental 
defects, such as refractive errors of the eye are not 
diseases or injuries within the meaning of applicable 
legislation pertaining to disability compensation; hence, 
they do not constitute "disability" for service connection 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (1999); Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).  Moreover, no medical 
professional has related the veteran's floaters to any such 
condition, or offered any opinion that his floaters are, in 
any way the result of injury or disease in active military 
service.  

Thus, despite the veteran's assertions, no trained medical 
professional, either private or VA, has rendered a diagnosis 
of eye disability associated with the floater.  The Board 
stresses that medical diagnoses must be made by medical 
personnel.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Without a medical diagnosis of current disability 
(and, if so, of a nexus between that disability and service), 
the claim is not plausible.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

Accordingly, the Board must conclude that the veteran has 
failed to meet his burden of submitting evidence of a well-
grounded claim.  As such, the VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the appellant's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).  

As a final matter, the Board notes that, as reflected in the 
March 1995 Statement of Case, the RO also denied the claim as 
well grounded, so, clearly, there is no prejudice to the 
veteran in the Board doing likewise.  Moreover, as the RO has 
advised the veteran of the basis for the denial of the claim 
and the criteria for presenting a well-grounded claim, the 
Board finds that the duty to inform him of the evidence 
needed to support his claim has been met.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).




ORDER

Service connection for an eye disability manifested by 
floaters is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

